IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0412-11


ANTWAIN JABOR FRANKLIN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS

POLK COUNTY



Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 9.3(b),
68.4(i), and 68.5 because the original petition is not accompanied by 11 copies, it does not
contain a copy of the opinion of the Court of Appeals, and the grounds and reasons for
review are longer than 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition may be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
Filed: July 27, 2011
Do Not Publish